Citation Nr: 1750481	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-20 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for abdominal aortic aneurysm.

3. Entitlement to service connection for atrial fibrillation.

4. Entitlement to service connection for residuals of coronary artery bypass graft surgery.

5. Entitlement to service connection for high cholesterol.

6. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1946 to August 1969.

These matters come to the Board of Veterans' Appeals from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  Jurisdiction is retained by the RO in Manchester, New Hampshire.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, abdominal aortic aneurism, atrial fibrillation, and residuals of coronary artery bypass graft surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. High cholesterol is a laboratory finding and not a chronic disability for which benefits may be awarded.

2. A diagnosed disability of back has not been established at any time during the appeal period; and, the Veteran's current back symptoms are not shown to have been incurred in or caused by service.


CONCLUSIONS OF LAW

1. The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).   In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Further, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

High Cholesterol

High cholesterol is also referred to a hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentration of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.  Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for VA purposes.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

The term "disability," as used for VA purposes, refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There is no evidence of record suggesting the appellant's elevated cholesterol causes any impairment of earning capacity.  

As discussed in Brammer, service connection can only be granted for a disability resulting from disease or injury.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  Service connection for high cholesterol is thereby not warranted.  Such would also apply for a claim for service connection for high cholesterol on a secondary basis.    

Back Problem

Service treatment records do not document complaints, treatment, or diagnosis of a chronic back disorder.  Each of the Veteran's in-service examinations reported a healthy back.  The Veteran denied back problems at separation.

The Veteran wrote in November 2011 that he had to carry heavy loads while in the Navy.  He also wrote that when he retired in 1969 he could do household chores, but now due to pain he had to hire people.  

The record does not contain a diagnosis of a chronic disability of the back at any time during the appeal period.   A VA examination to determine one is not required, however, because the evidence does not indicate that the Veteran's back pain may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran did not claim that his back pain started in service.  To the contrary, he stated that his back was fine immediately after getting out of service.  The service records confirm that the Veteran's back was normal during and after service.  There is a span of several decades between service and complaint.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  Because the evidence indicates that the Veteran did not have a back condition during or for many years after service, the weight of the evidence is against Shedden element (3) being satisfied.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a back disorder must therefore be denied.


ORDER

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for a back disorder is denied.


REMAND

Although the Veteran has stated that his hypertension was diagnosed in the 1990s, his service treatment records indicated a significant increase in diastolic blood pressure during service.  The Veteran's blood pressure was 106/66 at entrance in May 1946, increased to 118/70 in May 1950, 122/76 in May 1956, 130/90 in July 1959, 134/86 in April 1964, and 142/86 at discharge in July 1969.  This upward trend provides some indication that the Veteran's hypertension may have been incurred or caused by service and an etiological opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  [Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters. 38 C.F.R. Â§ 4.104 , Diagnostic Code 7101 (Note 1).]

The Veteran has alleged that his claimed conditions other than his back are secondary to his hypertension.  There was a positive nexus opinion regarding atrial fibrillation, but no opinion as to the other conditions.  A remand is necessary as these are intertwined with the hypertension and an etiology opinion should be obtained for the conditions other than atrial fibrillation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims folder, including a copy of this remand, to an appropriate medical professional to assess the Veteran's hypertension, abdominal aortic aneurism, and residuals of coronary artery bypass graft surgery.  Schedule the Veteran for an examination with the professional.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypertension had its onset during, or was caused by, related to, aggravated (i.e. worsened) by, or otherwise etiologically the result of the Veteran's service?  The examiner should specifically address the question of whether the Veteran's hypertension first manifested during his active service.  In addressing this question, the examiner should discuss the clinical significance, if any, of the Veteran's service treatment records that indicated an increase in blood pressure readings throughout service.  

(b) Is it at least as likely as not that the Veteran's abdominal aortic aneurism was (i) caused by or (ii) aggravated by the Veteran's hypertension?

(c) Is it at least as likely as not that the Veteran's residuals of coronary artery bypass graft surgery were (i) caused by or (ii) aggravated by the Veteran's hypertension?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


